Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.  Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bradbury et al (US 2015/0378927, herein Bradbury).

Regarding claim 12, Bradbury teaches an interconnect comprising:
a plurality of interfaces to exchange messages with a plurality of processing elements (Fig 4, [0222-0223] interfaces); and
control circuitry configured to manage coherency between the plurality of processing elements (Fig 4, [0222-0223], interconnect control); in which:
in response to an exclusive monitor setting message from a given processing element indicating setting of an exclusive monitor indication associated with a given address for tracking-6-HORSNELI et al.Atty Docket No.: JRL-550-2727Appl. No. To Be Assigned exclusive access to the given address, the control circuitry is configured to trigger the interfaces to transmit the exclusive monitor setting message to at least one other processing element ([0223], [0225], [0230-0234], monitors tracking addresses of cache lines exclusive to certain transactions); and
in response to a predetermined type of read request received from a first processing element requesting return of a read data value associated with a target address specified by the first type of read request, the control circuitry is configured to trigger the interfaces to transmit an exclusive monitor cancelling message to at least one other processing element to trigger cancellation of any exclusive monitor indication associated with the target address ([0225], cancel monitor entries for aborted transactions based on target address matching of uncacheable load instructions).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Saha et al (US 2009/0089520, cited in the IDS dated December 22nd, 2020, herein Saha) and Bradbury.

Regarding claim 1, Saha teaches an apparatus comprising:
processing circuitry to process threads of data processing ([0001]); and
transactional memory support circuitry to support execution of a transaction within a thread processed by the processing circuitry, the transaction comprising instructions of the thread executed speculatively between a transaction start instruction and a transaction end instruction, for which the processing circuitry is configured to prevent commitment of results of the speculatively executed instructions until the transaction end instruction is reached, the transaction memory support circuitry comprising conflict detection circuitry to trigger an abort of the transaction in response to detecting a conflicting access from another thread to one of a working set of addresses tracked for the 
in response to a load-exclusive instruction specifying a given address, the processing circuitry is configured to set an exclusive monitor indication for the given address ([0022], load and check instruction);
in response to a store-exclusive instruction specifying the given address, the processing circuitry is configured to return a store-exclusive fail indication when the given address no longer has the exclusive monitor indication set ([0027], store and check instruction); and
in response to said load-exclusive instruction, at least one of the processing circuitry and the transactional memory support circuitry is configured to trigger an abort of a transaction for which the given address is specified as one of the working set of addresses ([0024], load and check fails).
Saha fails to teach wherein in response to a predetermined type of load instruction specifying a load target address, which is executed within a given transaction, the processing circuitry is configured to trigger clearing of any exclusive monitor indication previously set for the load target address.
Bradbury teaches an apparatus comprising transactional memory support circuitry configured to support execution of a transaction processed by processing circuitry (Figs 2 & 4, [0222], computer system with transactional memory environment) wherein in response to a predetermined type of load instruction specifying a load target address, which is executed within a given transaction, the processing circuitry is configured to trigger clearing of any exclusive monitor indication previously set for the load target address ([0223], [0225], when an address matches a monitor, the transaction is aborted and entries related to the aborted transaction are cleared from the monitor).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Saha and Bradbury to clear entries from an exclusive monitor in response to a matching address for a load instruction.  While Saha does disclose that the completion of a transaction resets a read monitor to one (Saha [0024]), Saha does not explicitly 

Regarding claim 2, the combination of Saha and Bradbury teaches the apparatus according to claim 1, in which the processing circuitry comprises a plurality of processing elements capable of parallel execution of multiple threads of processing (Bradbury Figs 1-2, [0091], transactions executed in parallel).

Regarding claim 3, the combination of Saha and Bradbury teaches the apparatus according to claim 2, in which in response to the load-exclusive instruction being executed on a given processing element of the plurality of processing elements,-3-HORSNELI et al.Atty Docket No.: JRL-550-2727 Appl. No. To Be Assignedthe given processing element is configured to trigger transmission of a message to at least one other processing element, the message indicating that the exclusive monitor indication was set for said given address (Bradbury [0223], [0231-0232]).

Regarding claim 5, the combination of Saha and Bradbury teaches the apparatus according to claim 1, in which in response to the predetermined type of load instruction executed within the given transaction, the processing circuitry is configured to add the load target address to the working set of addresses for the given transaction (Saha [0022]).



Regarding claim 7, the combination of Saha and Bradbury teaches the apparatus according to claim 1, in which the processing circuitry is configured to support a given thread speculatively executing a load instruction for loading a data value from a target address before the processing circuitry has resolved whether a lock variable for controlling exclusive access to said target address has been successfully claimed by the given thread (Bradbury [0234-0235]).

Regarding claim 8, the combination of Saha and Bradbury teaches the apparatus according to claim 1, comprising exclusive monitor circuitry to trigger clearing of the exclusive monitor indication set for the given address (Bradbury [0223], [0225], non-cached monitor) in response to detecting one of:-4-HORSNELI et al.Atty Docket No.: JRL-550-2727
Appl. No. To Be Assignedthe processing circuitry executing a load-exclusive instruction specifying the given address or another address; the processing circuitry executing said predetermined type of load instruction specifying the given address as the load target address; and a store operation to store data to a memory location corresponding to the given address (Bradbury [0225], [0230] & Saha [0027]).

Regarding claim 9, the combination of Saha and Bradbury teaches the apparatus according to claim 1, in which the transaction memory support circuitry also comprises at least one of: speculative result storage circuitry to store results of speculatively executed instructions for at least one transaction; and restoration state storage circuitry to store state captured in response to the transaction start instruction to be restored on aborting the transaction (Bradbury [0113], [0170-

Claim 10 refers to a method embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 10.

Claim 11 refers to a program embodiment of the apparatus embodiment of claim 1.  Therefore, the above rejection for claim 1 is applicable to claim 11.

Allowable Subject Matter
4.  Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Holm (US 2017/0286107) discloses a processor for executing transactions in which load-exclusive instructions cause a monitor to be set.
Biles (US 2014/0052921) discloses a processor utilizing a transactional memory model in which monitoring circuitry within a coherency interconnect monitors exclusive access states.
Shavit (US 2007/0282838) discloses a processor using transactional execution that uses load-transactional-exclusive and store-transactional instructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182